Title: To John Adams from Jonathan Mason, 9 February 1801
From: Mason, Jonathan
To: Adams, John



Sir
Washington feby. 9 1801

It being presumed that the bill for the amendment of the Judiciary System will by your approbation become a law, & you having intimated to some of us a wish to ascertain the sentiments of gentlemen in relation to persons qualified for promotion to the office of Judge. We therefore beg leave respectfully to recommend John Lowell Esquire for the appointment of Cheif Justice of the first Circuit, consisting of New Hampshire, Massachusetts & Rhode island. And if the State of Massachusetts should be entitled to two Judges, which considering the circumstances extent & population of the Province of Maine we flatter ourselves will be the case, we also recommend David Sewall Esquire for one of the associate Judges of the same Circuit—
We have the honor to be with the highest respect / Sir, / yr most obedt. servts:—










Jona MasonWm. ShepardGeo. ThatcherSilas LeeP. WadsworthJohn ReedLeml. WilliamsBailey BartlettNathan ReadTheodore Sedgwick